In the Supreme Court of Georgia



                               Decided: February 15, 2021


  S21Y0603. IN THE MATTER OF JEFFREY BULL GRABLE.

     PER CURIAM.

     This disciplinary matter is before the Court on the petition of

Jeffrey Bull Grable (State Bar No. 303870) for voluntary surrender

of license prior to the issuance of a formal complaint, brought

pursuant Bar Rule 4-227 (b) (2). Grable, who has been a State Bar

member since 1997, is currently under administrative suspension

for failure to pay dues and complete Continuing Legal Education

requirements.

     Grable admits that he represented an individual client in a

dispute with her business co-owner and agreed to prepare and file a

lawsuit on the client’s behalf, which he did not complete. When the

co-owner sued the client instead, he agreed to file a counterclaim,

which he did not complete and file, and a sizable judgment was
eventually entered against the client. Grable became aware of the

judgment, but failed to advise his client. Grable admits that his

conduct violated Rules 1.2 (a), 1.3, and 1.4 (a) (3) of the Georgia

Rules of Professional Conduct found in Bar Rule 4-102 (d). The

maximum sanction for a violation of Rules 1.2 (a) and 1.3 is

disbarment and the maximum sanction for a violation of Rule 1.4 (a)

(3) is a public reprimand. Grable further admits that he was

suspended from the practice of law for six months in 2005 based on

similar conduct. See In the Matter of Grable, 279 Ga. 1 (607 SE2d

554) (2005).

     The State Bar has filed a response, in which it recommends

that the Court accept Grable’s voluntary surrender of license. It

stipulates to the facts as set forth in Grable’s petition and states that

the requested discipline level, which is tantamount to disbarment,

is appropriate in light of the severity of his admitted conduct and

violations and the aggravating factors, as identified in the American

Bar Association’s Standards for Imposing Lawyer Sanctions,

involving his substantial experience in the practice of law and prior

                                   2
disciplinary misconduct. See ABA Standards 3.0 (factors generally);

4.41 (lack of diligence); 4.61 (lack of candor); 8.1 (prior disciplinary

history); and 9.22 (aggravating factors). See also In the Matter of

Morse, 266 Ga. 652, 652 (470 SE2d 232) (1996) (stating that this

Court looks to the ABA Standards for guidance in determining the

appropriate sanction).

     Having reviewed the petition, we agree to accept Grable’s

petition for voluntary surrender of license. Accordingly, it is hereby

ordered that the name of Jeffrey Bull Grable be removed from the

rolls of persons authorized to practice law in the State of Georgia.

Grable is reminded of his duties pursuant to Bar Rule 4-219 (b).

     Voluntary surrender of license accepted. All the Justices concur.




                                   3